Citation Nr: 0822801	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06 01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for naso-pharyngeal 
carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern







INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. In that decision, the RO denied the 
service connection for naso-pharyngeal carcinoma as a result 
of in-service exposure to herbicides.

The veteran timely filed a Notice of Disagreement (NOD). 
Subsequently, in November 2005 the RO provided a Statement of 
the Case (SOC), and thereafter, in January of 2006, the 
veteran timely filed a substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran asserts that diagnosed naso-pharyngeal cancer is 
linked to presumed exposure to herbicides he sustained during 
service in Vietnam. He has submitted an opinion from his 
treating physician in support of this assertion. Because the 
opinion is competent medical evidence of the possibility of 
such a nexus, but the evidence is presently insufficient to 
adjudicate the claim, the Board finds that that additional 
development is warranted to address the merits of the 
veteran's claim. 38 C.F.R. § 19.9 (2007). 

The service personnel records confirm that the veteran's 
period of service from September 1967 to September 1969 
included active duty in Vietnam.  He is presumed to have been 
exposed to herbicides. 



When diagnosed in a veteran who served in Vietnam, several 
disorders and diseases are presumed to have been caused by 
the presumed exposure herbicides. 38 U.S.C.A. §§ 1113, 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) and (d); 3.309(e).

Nasopharyngeal carcinoma is not one of the presumptively-
linked disorders, and the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-41,449, 
and 61 Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 
59,232- 243 (Nov. 2, 1999).

However, notwithstanding the foregoing presumption 
provisions, a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  

As noted, the veteran has submitted an April 2005 letter from 
George Zahrah, M.D., his treating physician, who opined that 
exposure to herbicides was the possible, if not probable 
cause of the carcinoma. This opinion is plainly sufficient to 
raise a question of direct service connection for the 
disorder.   

The medical evidence of record is insufficient for the Board 
to render a decision on the veteran's claim of naso-
pharyngeal carcinoma due to service. These considerations 
require the further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v Derwinski, 
Vet. App. 171, 175 (1991). The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case. See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). Where the record before 
the board is inadequate to render a fully informed decision, 
a remand to the RO is required in order fulfill its statutory 
duty to assist the veteran to develop the facts pertinent to 
the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file will be sent 
to an appropriate VA physician, an 
oncologist and/or pathologist, who will be 
requested to render an opinion as to the 
etiology of the veteran's naso-pharyngeal 
carcinoma, to include exposure to Agent 
Orange or other similar herbicides. If the 
VA physician is not able to render an 
opinion without examination of the 
veteran, the veteran should be afforded a 
VA examination in relation to his claim 
for service connection for naso-pharyngeal 
carcinoma, to include as due to herbicide 
exposure, to ascertain the nature, 
etiology, and/or histology of the 
veteran's naso-pharyngeal carcinoma, 
including whether it is of primary origin 
or is a metastatic disease. If the 
reviewing physician(s) is of the opinion 
that the naso-pharyngeal carcinoma is 
metastatic, a detailed opinion as to the 
origin of the metastatic disease should be 
provided. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the physician should be 
accomplished. The physician must review 
all pertinent records associated with the 
claims file, particularly the service 
treatment records and any private medical 
treatment records. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. If 
the examiner is not able to give an 
opinion without resorting to speculation, 
he or she should so state. Copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
physician for review in connection with 
the examination. 

2.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claim, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) as to its 
notice and development. Following such 
development, the RO/AMC should review and 
readjudicate the claim. See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). If any such action 
does not resolve the claim, the RO/AMC 
shall issue the appellant a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



